DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 15-17 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to a process for synthesizing a heteroatom-containing carbon material, the process comprising: carbonizing a polymer salt precursor to form a nitrogen-rich carbon material; and introducing sulfur to the nitrogen-rich carbon material by a reaction between sodium thiosulfate and dilute hydrochloride acid, thereby synthesizing the heteroatom-containing carbon material.
	The prior art, such as Mitlin et al., U.S. Pub. 2020/0295376, teaches an electrode for an electrochemical energy storage device, comprising: a carbon-based material comprising at least two heteroatoms (carbon-based sphere 10 includes shell 12, wherein shell 12 is formed of a carbon precursor grated with heteroatom moieties [0028]; wherein the heteroatom moieties are nitrogen, boron, sulfur and phosphorus, and combinations thereof [0030]).  However, the reference does not teach or suggest a process for synthesizing a heteroatom-containing carbon material, the process comprising: carbonizing a polymer salt precursor to form a nitrogen-rich carbon material; and introducing sulfur to the nitrogen-rich carbon material by a reaction between sodium thiosulfate and dilute hydrochloride acid, thereby synthesizing the heteroatom-containing carbon material.  Therefore, the instant claims are patentably distinct from the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitlin et al. U.S. Pub. 2020/0295376.
With respect to claims 1 & 9, Mitlin teaches an electrode for an electrochemical energy storage device, comprising: a carbon-based material comprising at least two heteroatoms (carbon-based sphere 10 includes shell 12, wherein shell 12 is formed of a carbon precursor grated with heteroatom moieties [0028]; wherein the heteroatom moieties are nitrogen, boron, sulfur and phosphorus, and combinations thereof [0030]). With respect to claims 2 & 10, the at least two heteroatoms are selected from a group consisting of boron (B), oxygen (O), sulfur (S), phosphorus (P) and nitrogen (N) (the heteroatom moieties are nitrogen, boron, sulfur and phosphorus, and combinations thereof [0030]).   With respect to claims 3 & 11, the at least two heteroatoms are sulfur (S) and nitrogen (N)  (the heteroatom moieties are nitrogen, boron, sulfur and phosphorus, and combinations thereof [0030]).  With respect to claim 5, the limitation with respect to 75% retention of initial capacity after 3000 cycles is considered a characteristic of the prior art set forth.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the heteroatom containing carbon includes 75% retention of initial capacity after 3000 cycles is necessarily present.  With respect to claims 6 & 13, wherein carbon-based material comprises 12.3 at.% S and 10.0 at.% N (the heteroatom moieties are at least 15wt% or at least 35wt%; [0030]).  With respect to claim 7, the electrochemical energy storage device is a potassium ion battery (KIB) (KIB; [0003] & [0009]).  With respect to claim 8, the electrode being an anode [0008].  With respect to claim 14, further comprising macropores and mesopores, wherein at least a portion of the macropores and mesopores are filled with sulfur (pores larger than nano-sized may be present to increase the active surface area; [0005]; hyper porous in Table 2; Examiner’s note- reasonable to expect heteroatoms to also be present in the pores).
Mitlin does not expressly disclose that the at least two heteroatoms are covalently bonded to carbon in the carbon-based material (claims 1 & 9); sulfur is covalently bonded to carbon in the carbon-based material (claims 4 & 12).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ covalent bonds (instead of ionic bonds) as stronger bonds to the carbon-based material to enhance the electrochemistry of the carbon-heteroatom shell on the carbon-based sphere core. 

With respect to sulfur being covalently bonded to carbon in the carbon-based material (claims 4 & 12), it would have been obvious to employ covalent bonds (instead of ionic bonds) as stronger bonds to the carbon-based material to enhance the electrochemistry of the carbon-heteroatom shell on the carbon-based sphere core.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722